Citation Nr: 1549719	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Sydney Lee, Representative


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from June 1957 to March 1971.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died of multi-system failure and multi-infarct dementia.

2.  At the time of the Veteran's death, the Veteran was service-connected for migraine headaches rated as 50 percent disabling, left shoulder arthritis rated as 30 percent disabling, left trochanteric bursitis rated as 20 percent disabling, cervical spine arthritis rated as 20 percent disabling, ankylosing spondylitis of the upper back and osteoarthritis of the lower back secondary to cervical spine arthritis rated as 10 percent disabling.  The Veteran was granted a total disability rating due to individual unemployability effective from June 6, 2007.  

3.  The Veteran served in Korea, in the DMZ, from October 1969 to November 1970, and therefore was exposed to herbicides, including Agent Orange.

4.  The Veteran's cause of death was the direct result of presumptive disorders, including diabetes mellitus, type II, prostate cancer, and ischemic heart disease, resulting from his exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As the Board grants service connection for the cause of the Veteran's death, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

The appellant contends that the Veteran's death was the result of the many illnesses he had before he died that should have been service-connected.  Specifically, she contends that he had Korean service in the DMZ and that his disabilities were related to his herbicide exposure, to include Agent Orange exposure, while serving in Vietnam.  The evidence is at least in equipoise regarding a connection between the Veteran's active service, including any exposure to herbicides, and his death and the claim must therefore be granted.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11.  38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Prior to February 24, 2011, VA did not have any statutory or regulatory criteria governing herbicide exposure for Korean veterans.  However, VA had received from the Department of Defense (DoD) a listing of locations outside of Vietnam where tactical herbicides were used or tested over a number of years.  In this regard, the DoD confirmed that tactical herbicides were used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  When it was determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it could be presumed that he or she was exposed to herbicides containing herbicides, and the presumptions outlined in 38 C.F.R. § 3.309(e) were applied.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, subpt ii, ch. 2, sec. C.10 (in effect prior to September 15, 2011).

Additionally, when a veteran alleged service along the DMZ between April 1968 and July 1969, but his unit is not one listed as presumptively exposed, VA was to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the location of the veteran's unit.  Id.

Effective February 24, 2011, VA amended its regulations to create a presumption of herbicide exposure for specified Korean veterans as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2015). 

The Veteran's wife reported that her husband served in Korea and that he had several disabilities as a result of his exposure to Agent Orange while serving near the DMZ.  The Veteran's personnel records noted that the Veteran was stationed in Korea from October 1969 to November 1970.  He was assigned to Company A, 2nd Supply and Transport Battalion , 2nd Infantry Division.  The Veteran's statements prior to death regarding his service were consistent with the circumstances of service for a member of the Supply and Transport Battalion that was servicing the Combat Brigade of the 2nd Infantry Division, which is a listed unit that operated in or near the DMZ.  Therefore the Board finds that the Veteran was exposed to Agent Orange during his active duty service in Korea.  

At the time of the Veteran's death the Veteran had been diagnosed with diabetes mellitus, type II, prostate cancer, and ischemic heart disease.  The evidence shows that the Veteran's cause of death, multi-system failure, was at least as likely as not due to or contributed to substantially or materially to the cause of death, by these diagnoses.  As diabetes mellitus, type II, prostate cancer, and ischemic heart disease are all presumptive disorders that shall be service connected if the Veteran was exposed to an herbicide agent during active service, the Board finds that service connection should be granted for cause of death.  

Service connection for the cause of his death is warranted.  As the Veteran has been granted DIC under 38 U.S.C.A. § 1310, the issue of entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is moot.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal as to entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


